Title: John Quincy Adams to Thomas Jefferson, 24 May 1819
From: Adams, John Quincy,Cardelli, Peter
To: Jefferson, Thomas


          
            Dear Sir.
            Washington 24. May 1819.
          
          The bearer of this Letter, Mr Cardelli, is a Sculptor by profession, a Republican by principle, and a Roman by birth—He is ambitious of the honour of taking your life bust from the life, and I believe him to be by his talent worthy of it—Thinking with one of his illustrious countrymen of a former age “non intercedendum imaginibus, quae marmore aut aere finguntur,” I wish him success to his and your satisfaction, and pray you to accept my thanks for your kindness, in indulging him with the permission which he solicited for the accomplishment of his undertaking.
          
            Accept the assurance of my perfect Respect and Attachment.
            John Quincy Adams.
          
        